Title: To James Madison from Tobias Lear, 22 October 1801
From: Lear, Tobias
To: Madison, James


					
						No. 13.
						Sir.
						Cape François October 22d. 1801
					
					I have the honor to enclose an Arrêté of the Governor of this Island, opening certain Ports to Neutral Vessels.
					The Governor has been for about 3 weeks in the Southern part of the Island.  I intended, before this time, to have made a tour to Port Republican; but I have found so many things to call my attention here that it has as yet been out of my power.  I shall, however, set out in a few days.  I have recd. letters from Mr. Corbet, the British agent, complaining of Am. Vessels, clearing out from Jamaica for the U. S. and then coming into the Ports of this Island to lay out the Cash wh. they receive at Jama. for produce here—also of an Am. Vessel having come directly from Hamburg to Port Republican.  To these points I have not replied in full, only, observing that the repeal of the law of the U. S. giving permission to the Am. Vessels to go to any of the Territories of France—put this Island on the same footing with other dependencies on the same power—reserving a full explaination until I should have a personal interview.  Our Vessels are not molested in going to Ports on this Island.  And I have no doubt of putting the matter upon a footing that shall do away any pretext on the part of the British to take our Vessels going coastways.  The Governor approves of the U. S. Vessels going to all Ports of the Island which he has opened without any interference of the English.
					We had, last night, an alarm in this City—which has, today, grown into a formidable affair.  It is said that the Negroes in this part of the Island are much dissatisfied with the present order of things here and that serious plans are on foot to rise against the constituted authorities.  There was last night some disturbance among the soldiers—and several were shot—the town was alarmed; but no serious evil arose from it.  Everything is tranquil today; but, as the "burnt child dreads the fire," I find the Inhabitants of this place are tremblingly alive to every symptom of insurrection.  Perhaps they may have cause; but I confess I cannot feel as they do at present; and yet I believe I have something about me wh. wd. lead me to be afraid of real danger.  I have been today with Genl. Christophe, who commands here at present (Genl. Moyse having gone to the East end of the Island)—and he assures me there is no serious cause to apprehend any disturbance, and imputes the disorder of last night to the want of discipline in some of the Corps.  The truth is they have lately been taking up a number of idle Negroes about the Town and have sent them into the Country to work.  This has caused disgust among those people—and perhaps some opposition may be made by them to the soldiers who are sent to enforce the orders for taking them up.  But I do not think there is any cause to apprehend a serious disaster.
					I pray you to excuse the haste in which this letter is written, as the Vessel which takes it sails tomorrow morning, and I wished to write a few lines to inform you of the alarm of last night, as I have no doubt there will be serious & alarming accounts of it given from other quarters.  My House is, i beleive, considered as an asylum; for I can hardly find time to write a line without interruption.  I have the honor, to be, with the highest Respect & consideration, Sir, Your Most obedt. servt.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
